Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about April 19, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination (Sheldon M. Rand, J.) that he committed an act, which, if committed by an adult, would constitute the crime of robbery in the second degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to suppress identification testimony. The showup identification was justified by its close spatial and temporal proximity to the crime and was not unduly suggestive (see People v Duuvon, 77 NY2d 541, 544-545 [1991]; People v Owens, 282 AD2d 296 [2001], lv denied 96 NY2d 905 [2001]; People v Smith, 271 AD2d 332 [2000], lv denied 95 NY2d 871 [2000]).
The court’s finding was supported by legally sufficient evi*223deuce and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis upon which to disturb the court’s determinations concerning identification and credibility. Concur—Marlow, J.P., Ellerin, Nardelli and Sweeny, JJ.